DETAILED ACTION
Applicant’s amendment received on December 3, 2020 has been fully considered and entered, but the arguments are moot in view of the new grounds of rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Selstad (US Patent Application Publication no. 2017/0155885) in view of Chu et al. (US Patent Application Publication no. 2016/0219267).


“can be used to determine position and/or rotation changes”,  [0054] change in position/rotation); determining a portion of a second image of the second view of the virtual space to generate through a second reprojection (See [0069] “second eye frame data… receiving a new motion data set, reprojecting the next second eye frame data”, [0070] difference in perspective with two frames).
	It is noted that although Selstad disloses a second projection (See Fig, 1A, step 160 and [0019]), it is silent about reprojection at a second rate to the portion of the second image according to the amount of change from the first view to the second view of the virtual space.
	However, Chu teaches reprojection at a second rate to the portion of the second image according to the amount of change from the first view to the second view of the virtual space (See Chu [0109]-[0110] and [0116]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Selstad’s reprojection device and method to incorporate Chu’s teachings to reproject at a second rate to the portion of the second image according to the amount of change from the first view to the second view of the virtual space.  The motivation for performing such a modification in Selstad is to calculate a rate of change in the user viewpoint based on the stream of the user input in order to minimize the visual holes.

The Applicant should note that the first and second rate are determined for bandwidth requirements as disclosed in [0023]).

5.	Claims 2-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Selstad et al. (US Patent Application Publication no. 2017/0155885) in view of Chu et al. (US Patent Application Publication no. 2016/0219267) as applied to claims 1 and 10 above, and further in view of Klein et al. (US Patent Application Publication no. 2014/0176591).

Regarding claims 2 and 11, most of the limitations of these claims have been noted in the above rejection of claims 1 and 10.	
	It is noted that although the combination of Selstad and Chu embeds information into darken area of the image (See Selstad [0091]), it is silent about the shading generation as claimed.
However, Klein teaches a device and method comprising performing shading to generate another portion of the second image of the second view (See Klein [0139]).
	Therefore, it is considered obvious that one skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the reprojection of the combination of Selstad and Chu to incorporate Klein’s teachings to perform shading to generate another portion of the second image of the second view.  The motivation for performing such a modification in the combination of Selstad and Chu is to determine whether a virtual object partially or fully occludes the user’s view of a real object.

As per claims 3 and 12, the combination of Seltad, Chu and Klein further teaches rendering the second image including another portion of the second image generated via the shading and the second image generated via the second reprojection (See Selstad [0024]-[0025]).

The Applicant should note that Selstad may chose to vary the resolution of either the first or second reprojection by layering new frames as noted in [0025]).

As per claim 5 and 14, the combination of Selstad, Chu and Klein further teaches comparing the amount of change from the first view to the second view pf the virtual space against a threshold amount (See Selstad [0075]-[0076]). The Applicant should note that the accounting for both translation and rotation is considered as a thresholds.

As per claims 6 and 15, most of the limitations of these claims have been noted in the above rejections of claims 5 and 14.
	It is noted that the combination of Selstad and Chu is silent about performing the second reprojection at a second rate lower than the first rate, to the portion of the second image, in response to the amount of change from the first view to the second view of the virtual space exceeding the threshold amount.
	However, Klein suggests performing the second reprojection at a second rate lower than the first rate, to the portion of the second image, in response to the amount of change from the first view to the second view of the virtual space exceeding the threshold amount (See Klein [0157]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the reprojection of the combination of Selstad and Chu to incorporate the teachings of Klein to perform the second reprojection at a second rate lower than the first rate, to the portion of the second image, in response to the amount of change .

6.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Selstad et al. (US Patent Application Publication no. 2017/0155885) in view of Chu et al. (US Patent Application Publication no. 2016/0219267) as applied to claims 1 and 10 above, and further in view of Chen (US Patent no. 6834119).

Regarding claims 9 and 18, most of the limitations of these claims have been noted in the above rejection of claims 1 and 10.
	It is noted that the combination of Selstad and Chu is silent about wherein determining the portion of the second image of the second view of the virtual space to generate through the second reprojection includes determining the portion of the second image of the second view associated with a motion vector less than a predetermined threshold.
	However, Chen teaches reprojection which includes determining the portion of the second image of the second view associated with a motion vector less than a predetermined threshold (See Chen [0010], [0015]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the reprojection method of Selstad and Chu to incorporate the teachings of Chen where the reprojection includes determining the portion of the second image of the second view associated with a motion vector less than a predetermined threshold.  The motivation for performing such a modification in the combination of Selstad and Chu is to determine view correspondence between multiple features detected in the first and second image. 

s 7-8 and 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record fails to teach or suggest performing, by the at least one processor, the second reprojection with a resolution higher than a resolution of the first reprojection, in response to the amount of change from the first view to the second view of the virtual space exceeding the threshold amount. The prior art further fails to teach or suggest generate the portion of the first image of the first view of the virtual space includes performing, by the at least one processor, the first reprojection using a bilinear filter, wherein performing, by the at least one processor, the second reprojection at the second rate to the portion of the second image includes performing, by the at least one processor, the second reprojection using a bicubic filter, in response to the amount of change from the first view to the second view of the virtual space exceeding the threshold amount.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424